     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHAVEZ LAW OFFICES, P.A.,

       Plaintiff,

       v.                                                   Case No. 2:20-cv-01022-KWR-KRS

ENRIQUE ‘KIKI’ VIGIL,
BOARD OF COUNTY COMMISSIONERS OF DONA ANA
COUNTY, JULIA BROWN, FERNANDO MACIAS,

       Defendants.

                      DEFENDANTS’ MOTION TO DISMISS CLAIMS
                         PURSUANT TO FED. R. CIV. P. 12(B)(6)

       Defendants Board of County Commissioners of Doña Ana County, Julia Brown,

individually and in her official capacity, Fernando Macias, individually and in his official capacity,

and Enrique “Kiki” Vigil, in his official capacity, by and through their counsel of record,

MYNATT MARTÍNEZ SPRINGER P.C. (Blaine T. Mynatt and Damian L. Martínez), hereby

submit this Motion to Dismiss. Concurrence of counsel was sought but not obtained.

                                        INTRODUCTION
       On August 28, 2020, Plaintiff raised a 10-count complaint including state and federal

claims against former Doña Ana County Sheriff Enrique Vigil in his official capacity, County

Manager Fernando Macias in his official and individual capacity, former County Manager Julia

Brown in her official and individual capacity, and the Board of County Commissioners for Doña

Ana County (“Defendants”). On October 6, 2020, Defendants removed the suit to federal court

on the basis of Plaintiff’s count nine federal Racketeering Influenced Corrupt Organizations Act

(“RICO”) claim.

       The Complaint raises breach of contract and a breach of the duty of good faith and fair

dealing in Counts I and II; violations of the New Mexico Unfair Trade Practices Act (“UPA”) in
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 2 of 12




Count III; “unconscionable trade practices” in Count VII; negligence, negligent misrepresentation,

fraud, and civil conspiracy claims in Counts IV–VI, and VIII; a RICO claim in Count IX; and a

New Mexico Governmental Act (“NMGA”) claim in Count X. Defendants move to dismiss all

but Count IX for Plaintiff’s failure to state proper claims pursuant to Fed. R. Civ. P. 12(b)(6).

       For purposes of this Motion, the Court must dismiss Counts III and VII for failing to state

proper claims against Defendants. The County is not engaged in trade practices governed under

the UPA or that might be governed by the so-called common law “unconscionable trade practices”

claim in Count VII, and all public contracts with the County are exclusively governed by the New

Mexico Procurement Code in tandem with the County’s purchasing ordinances. With respect to

Counts IV–VI, and VIII, the New Mexico Tort Claims Act (“NMTCA”) does not waive immunity

for Plaintiff’s negligence, negligent misrepresentation, fraud, and civil conspiracy claims which

must be dismissed as improper claims against Defendants. Count X’s NMGA claims fail, because

none of the allegations fall within the violations defined under the Act.

       Individual Defendants further move to dismiss themselves as improper parties from the

suit in their official and individual capacities pursuant to Fed. R. Civ. P. 21. Suits against public

officials in their official capacity are merely suits against the entities they represent. The claims

against Mr. Vigil and the portions of the claims and Mr. Macias and Ms. Brown in their official

capacities are thus duplicative and improper pursuant to Fed. R. Civ. P. 10(a).

       Finally, the Court must dismiss individual Defendants in their individual capacity. Per

notice pleading standards, the Complaint fails to describe any specific wrongdoing committed by

individual Defendants or describe how they acted outside the scope of their duties to justify being

named in their individual capacities. Even accepting the truth of the facts in the Complaint,

Plaintiff fails to state claims against Defendants and improperly named Mr. Macias, Mr. Vigil, and



                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                       PAGE 2 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 3 of 12




Ms. Brown. Accordingly, the Court must dismiss the claims in Count I–VIII, and X with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6) and dismiss individual Defendants as improper parties

pursuant to Fed. R. Civ. P. 21.

                                      LEGAL STANDARDS

       Fed. R. Civ. P. 8(a)(2) requires complaints to set out “a short and plain statement of the

claim showing that the pleader is entitled to relief.” The complaint must “give the defendant fair

notice of what the…claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S.

89, 93 (2007). Mere “labels and conclusions” with a formulaic recitation of a claim’s cause of

action falls short of notice pleading. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Defendants may move to dismiss claims in a complaint for failing to state claims for which relief

can be granted. Fed. R. Civ. P. 12(b)(6). Fed. R. Civ. P. 10(a) requires pleading captions to

identify the name of all parties, and Fed. R. Civ. P. 21 enables courts to add or drop named parties.

       “[T]o withstand a motion to dismiss [for failure to state a claim], a complaint must have

enough allegations of fact, taken as true, ‘to state a claim to relief that is plausible on its face.”

Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly,

550 U.S. 544); Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (Plaintiff state

their claims to “nudge [their] claims across the line from conceivable to plausible” to survive a

motion to dismiss). Accepting a plaintiff’s allegations as true does not apply to legal conclusions.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court will simply “disregard conclusory statement

and look only to whether the remaining, factual allegations plausibly suggest the defendant is

liable. Khalik, 671 F.3d at 1191.




                                                                       DEFENDANTS’ MOTION TO DISMISS
                                                                                        PAGE 3 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 4 of 12




                                          ARGUMENT

I.     Plaintiff fails to state claims based upon the UPA and alleged unconscionable trade
       practices, because the NMTCA does not waive immunity for these claims nor is the
       UPA applicable to governmental entities.

       Without a waiver for UPA claims under the NMTCA, Plaintiffs fail to state claims against

Defendants.

       A.      Section 41-4-6 of the NMTCA does not create a waiver of immunity for
               violations of the UPA.

       The NMTCA waives governmental immunity for “the negligence of public employees

while acting within the scope of their duties in the operation or maintenance of any building, public

park, machinery, equipment, or furnishings.” N.M. Stat. Ann. § 41-4-6(A) (2007). The NMTCA

is

       the exclusive remedy against a governmental entity or public employee for any tort
       for which immunity has been waived under the [NMTCA] and no other claim, civil
       action or proceeding for damages, by reason of the same occurrence may be brought
       against a governmental entity or against the public employee.

N.M. Stat. Ann. § 41-4-17 (1982); Celaya v. Hall, 135 N.M. 115, 118 (N.M. 2004). The UPA is

not included as a waiver within the text of Section 41-4-6(A), and the exclusiveness of the NMTCA

precludes Plaintiffs’ Count III UPA claim.

       B.      The County’s purchases of services are governed by its purchasing ordinances
               and the New Mexico Procurement Code, and because the County is also not
               engaged in trade, the UPA is not a proper basis for claims against it.

       The UPA regulates consumer trade practices that the County is not engaged in and which

conflict with existing law regulating the County’s purchases. Only the New Mexico Procurement

Code and the County’s purchasing ordinances regulate its contract and services expenditures under

comprehensive regulatory schemes, and the Court must dismiss Plaintiff’s UPA claims with

prejudice.



                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                       PAGE 4 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 5 of 12




       The UPA’s purpose is to protect innocent consumers. GandyDancer, LLC. v. Rock House

CGM, LLC, 453 P.3d 434, 442 (N.M. 2019). The UPA prohibits unfair, deceptive, or unlawful

trade practices “in the conduct of any trade or commerce.” NMSA 1978, § 57-12-3 (1971). Unfair

or deceptive trade practices are any

       false or misleading oral or written statement, visual description or other
       representation of any kind knowingly made in connection with the sale, lease,
       rental or loan of goods or services or in the extension of credit or in the collection
       of debts by a person in the regular course of the person’s trade or commerce, that
       may, tends to or does deceive or mislead any person[].

N.M. Stat. Ann § 57-12-2(D) (2019) (emphasis added). The UPA was never designed to regulate

contracts and ethics between governmental entities and contractors which are already subsumed

by the County’s purchasing ordinances and the New Mexico Procurement Code. 1

       The County’s purchasing ordinances also relieve the County of any obligation to pay for

such unauthorized purchases. See Doña Ana County Ordinances, § 89-6(A) (Unauthorized

purchases are those not supported by the County’s budget or commission action “and includes any

purchase whereby an employee has requested that a vendor provide supplies, equipment, or

services in the absence of an approved formal purchase order or other Purchasing Department

approval [].”).



1
 Compare N.M. Stat. Ann. § 13-1-29 (1984) (“The purposes of the Procurement Code are to
provide for the fair and equitable treatment of all persons involved in public procurement, to
maximize the purchasing value of public funds and to provide safeguards for maintaining a
procurement system of quality and integrity.”); N.M. Stat. Ann. § 13-1-30(A) (2005) (The
Procurement Code applies to “every expenditure by state agencies and local public bodies for the
procurement of items of tangible personal property, services and construction.”); Doña Ana
County Ordinances, § 89-1 (The County’s procurement ordinances apply to all elected officials,
departments, agencies, individuals, and those authorized to make purchases with public funds
controlled by the County including procedures and guidelines for the procurement of goods,
services, and construction.); with GandyDancer, LLC, 453 P.3d at 439 (The UPA was modeled
after the Uniform Deceptive Trade Practices Act which creates a private remedy for persons
suffering pecuniary harm involving “misleading identification of businesses or good or false or
deceptive advertising.”).

                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                       PAGE 5 OF 12
       Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 6 of 12




        The County is not a business nor is the County engaged in the sale, lease, rental, or loan of

goods or services or extensions of credit or debt collection to permit a UPA claim against it. See

N.M. Stat. Ann. § 57-12-2(D) (2019). Likewise, in their capacities as current and former public

county officials, individual Defendants were not engaged in trade practices. See N.M. Stat. Ann.

§ 57-12-2(D) (2019). Accordingly, Count III fails to state claims against Defendants, and the

Court must dismiss the claims with prejudice.

II.     Plaintiff’s straight negligence, negligent misrepresentation, fraud, and civil
        conspiracy claims must be dismissed with prejudice because there is no waiver under
        the NMTCA.

        Section 41-4-6 does not waive immunity for negligence, negligent misrepresentation,

fraud, and civil conspiracy under the NMTCA. See e.g., Thompson v. City of Albuquerque, 386

P.3d 1015, 1018, 1020 (N.M. Ct. App. 2017) (finding an NMTCA waiver for loss of consortium

claims against law enforcement officers when the injury arose out of an enumerated waiver); see

generally N.M. Stat. Ann. § 41-4-17(A) (1982); Luboyeski v. Hill, 117 N.M. 380, 383 (N.M. 1994)

(Section 41-4-17(A) arguably suggests that the NMTCA provides a complete list of waivers to the

NMTCA). For the same reasons that the Court must dismiss Plaintiff’s UPA claims without an

NMTCA waiver, it must do the same for the negligence, negligent misrepresentation, fraud, and

civil conspiracy claims in Counts IV–VI, and VIII.

III.    The NMGA does not apply to the contract or the conduct Plaintiff alleges, and the
        Court must dismiss the claims in Count X with prejudice.

        The NMGA prohibits public officials from using their positions for their own or private

benefit or for any purpose that does not advance the interests of the governmental entity they

represent. Plaintiff contends that Defendant(s) improperly rejected a properly authorized contract

for its legal service and impaired an investigation of Mr. Vigil, because Ms. Brown and County

Attorney Nelson Goodin “were the actual persons of interest.” [Doc. 1, ¶ 64].             Plaintiff’s


                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                       PAGE 6 OF 12
      Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 7 of 12




allegations are vague, and none fall within the ambit of the NMGA. Even under the most generous

reading of the Complaint, Plaintiff does not allege any conduct that violates the NMGA. Plaintiff

does not assert that any of the individual Defendants abused their authority for any personal or

private gain to bring the claims within the scope of §§ 10-16-3 or 10-16-4. Plaintiff seems to argue

a violation of the NMGA when Section 10-16-7(B) forbids the type of contract that Plaintiff rests

its claims on. Plaintiff argues that a contract for personal legal services, to be paid for by the

County on Mr. Vigil’s behalf, was properly executed yet disregarded. [Doc. 1, ¶ 10 (“Defendant

Vigil represented that he had the authority and ability to contract [with] Plaintiff to perform legal

services on his behalf and upon [the] behalf of the Dona Ana County Sheriff’s Office.”).

        Plaintiff’s claims against Defendants make no sense and fail under any of the NMGA’s

provisions. Accordingly, the Court must dismiss all related claims in Count X with prejudice.

IV.     Despite naming the County as a defendant, Plaintiff improperly names individual
        Defendants in their official capacity when doing so is effectively naming the County.
        Therefore, the Court must dismiss individual Defendants in their official capacity as
        improper parties.

        Plaintiff has already named the County in this suit, yet, for all intents and purposes, has

named the County again by naming individual Defendants in their official capacities. The Court

must correct this redundancy by dismissing individual Defendants in their official capacities to

leave only the claims directed at the County.

        A county “is a body politic [] and may sue or be sued.” N.M. Stat. Ann. § 3-18-1(A) (1972);

see also Henry v. Albuquerque Police Dep’t, 49 F. App’x 272, 273 n. 1 (10th Cir. 2002) (non-

precedential) (Municipalities, not their constituent departments which are mere administrative

arms, can sue and be sued under Section 3-18-1(A)). “[A] suit against a state official in his or her

official capacity is not a suit against the official but rather is a suit against the official’s office…As

such, it is no different from a suit against the [public entity] itself.” Printz v. United States, 521


                                                                          DEFENDANTS’ MOTION TO DISMISS
                                                                                           PAGE 7 OF 12
      Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 8 of 12




U.S. 898, 930–931 (1997) (quoting Will v. Mich. Dep’t of State Police 491 U.S. 58, 71 (1988));

Kentucky v. Graham, 473 U.S. 159, 166 (1985) (A suit against an official in their official capacity

“is not a suit against the official personally, for the real party in interest is the entity.”).

        Because suits against public officials in their official capacities are suits against the

government entity they represent, the entity must receive notice and an opportunity to respond.

Graham, 473 U.S. at 166. Under the New Mexico Tort Claims Act (“NMTCA”), government

entities, or their insurers, must provide a defense including costs and attorney’s fees for any public

employee who commits a tort or violates a state or federal law while acting within the scope of

their duties. N.M. Stat. Ann. § 41-4-4(B) (2001).

        For all practical purposes, Plaintiff’s suit is against the County rather than Vigil, Brown,

or Macias. Each of Plaintiff’s claims relate to fees and costs it alleges it is entitled to under a

purported contract between the County and Plaintiff. [Doc. 1]. As their public employer, the

County has been sued insofar as Plaintiff names Vigil, Brown, and Macias in their official

capacities. See Printz, 521 U.S. at 930–931; Graham, 473 U.S. at 166. Likewise, neither Vigil,

Brown, nor Macias will be personally responsible for any settlement or damages awards insofar

as they are named in their official capacities. N.M. Stat. Ann § 31-3-(B) (2001).

        Per Fed. R. Civ. P. 10(a), inclusion of Vigil, Brown, and Macias in their official capacities

is surplusage, and they are not true and proper parties to the suit in their official capacities. Thus,

the Court must dismiss Vigil outright and Brown and Macias to the extent they are named in their

official capacities. See Fed. R. Civ. P. 21.




                                                                           DEFENDANTS’ MOTION TO DISMISS
                                                                                            PAGE 8 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 9 of 12




V.     Plaintiff fails to allege specific wrongdoing committed outside the scope of individual
       Defendants’ scope of duties to justify naming them in their individual capacities, and
       the Court must dismiss the claims with prejudice.

       Plaintiff’s Complaint fails to describe any specific wrongdoing alleged against individual

Defendants or wrongdoing committed outside the scope of their duties. In so doing, Plaintiff

commits two fatal errors: identifying factual allegations that fall short of notice pleading and

allegations that do not implicate individual Defendants in their individual capacities. See Erickson,

551 U.S. at 93; Twombly, 550 U.S. at 555 (Complaints must provide fair notice of what a claim is

and the supporting grounds.). Mere “labels and conclusions, and a formulaic recitation of a cause

of action’s elements” falls short of notice pleading. Twombly, 550 U.S. at 555; Celaya, 134 N.M.

at 121 (The NMTCA only compensates victims for “certain tortious acts committed by public

employees while acting within their “scope of their duties.””) (citing N.M. Stat. Ann. § 41-4-3(G)

(2015)).

       A.      The Complaint does not describe what each individual Defendant is alleged to
               have done, and these claims must be dismissed without prejudice.

       In only two paragraphs of the Complaint on two claims does Plaintiff identify the names

of any of the Defendants. In Paragraph 57 under the civil conspiracy claim, Plaintiff identifies

Ms. Brown and Mr. Vigil providing only that “Defendants Brown and [the County] were aware

that Defendant Vigil hired Plaintiff for services rendered and that he followed proper procedures

and policies to enter the agreements and pay Plaintiff.” [Doc. 1, ¶ 57]. That Ms. Brown and Mr.

Vigil were allegedly aware of some conspiracy involving a contract between Mr. Vigil and

Plaintiff does not describe any wrongful conduct or conduct meeting the prerequisites for civil

conspiracy. See Erickson, 551 U.S. at 93; Twombly, 550 U.S. 555; Ettenson v. Burke, 130 N.M.

67, 72 (N.M. Ct. App. 2000) (The elements of a civil conspiracy claim include 1) proof of a




                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                       PAGE 9 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 10 of 12




conspiracy between two or more people; 2) specific wrongful acts were committed by the

defendants as part of the conspiracy; and 3) the plaintiff was damaged as a result.).

       In Paragraph 64 on Plaintiff’s NMGA claim, Plaintiff contends that all Defendants took

       action to prevent Defendant Vigil from investigating Defendants Brown and other
       Dona Ana County employees; Den[ied] payment of Plaintiff’s invoices when
       Defendant Vigil and/or his staff properly submitted payment[; took] an official
       position that Defendant Vigil and/or his staff did not properly obtain authorization
       when they actually did so; [and] intentionally impair[ed] an investigation of
       Defendant Vigil because Defendants Brown, County Attorney Nelson Goodin and
       others were the actual persons of interest.

[Doc. 1, ¶ 64 (emphasis added)]. Again, while names are mentioned, there is no wrongful conduct

to place individual Defendants on notice of how Plaintiff believes they wronged him or wronged

him in violation of the NMGA. See Erickson, 551 U.S. at 93; Twombly, 550 U.S. 555; N.M. Stat.

Ann. §§ 10-16-14 (2020), 10-16-17 (2020), 10-16-18 (2020).

       The remaining allegations in the Complaint refer to Defendants as a group or, confusingly,

vaguely refer to a single unnamed Defendant, or refer to “[a]t least one or more of the

[Defendants.” [Doc. 1, ¶¶ 8–9, 11, 13, 60, 62]. Defendants cannot respond or defend against such

ambiguous allegations, and the Court must dismiss the entirety of the Complaint with prejudice

for Plaintiff’s failure to meet notice pleading standards. See id.

       B.      The Complaint does not describe any conduct that would indicate that
               individual Defendants acted outside the scope of their duties to justify naming
               them in their individual capacities.

       The NMTCA only compensates for harms caused by public employees acting within the

scope of their duties, or duties their employer requested, required, or authorized the employee to

perform. Celaya, 134 N.M. at 121. “Scope of duty” is “performing any duties that a public

employee is requested, required or authorized to perform by the governmental entity, regardless

of the time and place of performance.” N.M. Stat. Ann. § 41-4-3(G) (2015); see generally Risk



                                                                      DEFENDANTS’ MOTION TO DISMISS
                                                                                      PAGE 10 OF 12
     Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 11 of 12




Mgmt. Div. Dep’t of Fin. & Admin. v. McBrayer, 129 N.M. 778, 781 (N.M. Ct. App. 2000) (The

scope of duty standard under the NMTCA is distinct from the common law scope of employment

standard for when a governmental entity is liable.).

       The Complaint does not indicate that any of individual Defendants acted outside what their

duties enabled them to do. Compare McBrayer, 129 N.M. at 784 (finding that a professor who

used his authorized duty to distribute homework assignments, even if used as subterfuge to

convince a student to come to his apartment to commit assault, was within the scope of his duties).

Thus, the Court must dismiss individual Defendants with prejudice for failing to prove their place

as defendants named in their individual capacity and failing to offer notice of the allegations

against them. See Erickson, 551 U.S. at 93; Twombly, 550 U.S. 555.

                                         CONCLUSION

       For the foregoing reasons, the Court must dismiss all claims against Defendants with the

exception of the claims in Count IX (and the contract and breach of good faith and fair dealing

claims).

                                             Respectfully submitted,

                                             MYNATT MARTÍNEZ SPRINGER P.C.



                                             BLAINE T. MYNATT
                                             New Mexico Bar No. 9471
                                             DAMIAN L. MARTÍNEZ
                                             New Mexico Bar No. 14678
                                             P.O. Box 2699
                                             Las Cruces, NM 88004-2699
                                             (575) 524-8812
                                             Attorneys for Defendants




                                                                     DEFENDANTS’ MOTION TO DISMISS
                                                                                     PAGE 11 OF 12
    Case 2:20-cv-01022-KWR-KRS Document 10 Filed 12/02/20 Page 12 of 12




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of December 2020, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means as more fully reflected on the Notice of Electronic Filing.

       Gene N. Chavez
       Chavez Law Offices, PA
       1220 5th Street NW
       Albuquerque, NM 87102
       (505) 243-4363
       gene@chavezlawoffices.com




                                           BLAINE T. MYNATT
                                           DAMIAN L. MARTÍNEZ




                                                                 DEFENDANTS’ MOTION TO DISMISS
                                                                                 PAGE 12 OF 12
